          Case 1:20-cv-01599-NONE-SAB Document 8 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                       Case No. 1:20-cv-01599-NONE-SAB

12                   Plaintiff,                           ORDER VACATING ALL DATES AND
                                                          MATTERS AND REQUIRING PLAINTIFF
13           v.                                           TO FILE DISPOSITIONAL DOCUMENTS
                                                          WITHIN FORTY-FIVE DAYS
14   NINO’S TIERRA, LLC,
                                                          (ECF No. 7)
15                   Defendant.

16

17          On January 7, 2021, Plaintiff filed a notice that this matter has settled, and requests forty-

18 five (45) days in which to file dispositive documents. (ECF No. 7.)

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      All pending dates and matters are VACATED; and

21          2.      Plaintiffs shall file dispositional documents within forty-five (45) days of the date

22                  of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        January 7, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
